J-A11001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 IAN CHRISTOPHER ANDERSON                  :
                                           :
                    Appellant              :   No. 1265 MDA 2018

        Appeal from the Judgment of Sentence Entered July 6, 2018
  In the Court of Common Pleas of York County Criminal Division at No(s):
                         CP-67-CR-0004278-2016,
            CP-67-CR-0004279-2016, CP-67-CR-0004280-2016

BEFORE: BOWES, J., OLSON, J., and STABILE, J.

JUDGMENT ORDER BY BOWES, J.:                            FILED JULY 18, 2019

      Ian Christopher Anderson appeals from the judgment of sentence of

eleven and a half to twenty three years of incarceration, imposed after he was

convicted by a non-jury trial of multiple firearms, drugs, and sexual offenses

at three different docket numbers. Based upon our Supreme Court’s decision

in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), we quash the

appeal.

      Before we can delve into the merits of Appellant’s appeal, we must first

address the fact that Appellant filed a single notice of appeal for an order that

resolved issues relating to three different docket numbers. In Walker, supra,

185 A.3d 969 (Pa. 2018), our Supreme Court held that appellants are required

to file separate notices of appeal at each docket number implicated by an

order resolving issues that involve more than one trial court docket, regardless
J-A11001-19


of whether a single hearing or order addressed the issues at all implicated

dockets. Id. at 977. Walker constituted a “bright-line mandatory instruction

to practitioners” that “where a single order resolves issues arising on more

than one docket, separate notices of appeal must be filed for each case.” Id.

at 971, 976-77. Accordingly, “the failure to [comply with Walker’s mandate]

requires the appellate court to quash the appeal.” Id. at 976-77.

      Walker was decided on June 1, 2018. Appellant filed a single notice of

appeal which implicates criminal cases at three different docket numbers on

July 30, 2018. On September 10, 2018, this Court issued a rule to show cause

as to why the appeal should not be quashed pursuant to Walker. In response,

Appellant conceded that in an effort to be efficient, he included all three

dockets in a single notice of appeal, since the “the same issues govern.” See

Answer to Motion to Show Cause, 9/11/18, at 1. Appellant acknowledged that

the procedure he followed ran “afoul” of Walker. Id.

      Since Appellant concedes his failure to comply with Walker, we are

compelled to quash this appeal. See, e.g., Commonwealth v. Nichols, ___

A.3d ___, 2019 WL 1783645 (Pa.Super. April 24, 2019) (quashing an appeal

concerning issues relating to three different docket numbers, despite

Appellant’s argument that the issues raised are identical, there is no prejudice

to the Commonwealth, the Commonwealth has not objected, and quashal

would entirely deny appellate review); Commonwealth v. Williams, 206
A.3d 573, 576 (Pa.Super. 2019) (quashing appeal instituted by a single notice


                                     -2-
J-A11001-19


of appeal from the denial of a PCRA petition implicating cases at four different

docket numbers).

      Appeal quashed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/18/2019




                                     -3-